Citation Nr: 1234070	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for service connection for migraine headaches, gastroesophageal reflux disease (GERD), and anxiety disorder.  In August 2005, in response, the Veteran filed a notice of disagreement (NOD) with that decision to initiate an appeal of these claims to the Board.  In April 2006, however, so during the pendency of her appeal, the RO granted her claim for service connection for GERD and assigned an initial 10 percent rating for this disability retroactively effective from March 3, 2005, the date of receipt of this claim.  In July 2006, in response, she disagreed with this initial rating and effective date, so initiated a separate appeal of these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The RO therefore provided her a statement of the case (SOC) in February 2007 concerning these "downstream" issues.  However, she did not then, in response, file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of these "downstream" issues to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302, etc. (2011).

Also in April 2006, the RO sent her an SOC concerning her remaining claims for service connection for migraine headaches and a psychiatric disorder (anxiety), and she filed a substantive appeal (VA Form 9) in July 2006, in response, to complete the steps necessary to perfect her appeal of these other claims to the Board.  Id.


In the interim, as support for these claims, she had testified at a hearing at the RO before a local Decision Review Officer (DRO) in January 2006.  A copy of the hearing transcript has been associated with the claims file.  And in her July 2006 substantive appeal (on VA Form 9), she requested an additional hearing at the RO, but this time before a Veterans Law Judge of the Board (Travel Board hearing).  The hearing was scheduled for July 2008, but the Veteran failed to report for the proceeding (so was a "no show"), and did not provide good-cause explanation for her absence or request to reschedule her hearing.  As such, the Board considered her Travel Board hearing request withdrawn.  38 C.F.R. § 38 C.F.R. § 20.704(d).

In August 2010, the Board remanded these remaining claims for service connection for migraine headaches and an anxiety disorder to the RO, via the Appeals Management Center (AMC), further development and consideration.

In an April 2012 decision, on remand, the AMC granted the claim for service connection for migraine headaches and assigned an initial 50 percent rating for the disability retroactively effective from March 3, 2005, the date of receipt of this claim.  So, just as before, if the Veteran disagrees with this initial rating and effective date, she will have to separately appeal these "downstream" issues.  See Grantham, supra.  In the meantime, however, she has not, so only the claim for service connection for an acquired psychiatric disorder remains, which the AMC continued to deny in a May 2012 supplemental SOC (SSOC).

The Board sees, however, the Veteran has been diagnosed with adjustment disorder with depression and anxiety, so not just an anxiety disorder.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized this claim more generically, as for an acquired psychiatric disorder, to include all diagnoses.

One other preliminary point also worth mentioning is that, in addition to her claims file, the Veteran also has an electronic ("Virtual VA") paperless claims file, which is a highly secured electronic repository used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, as well as the Veteran's claims file, so is considering all evidence relevant to the claim in deciding the appeal.

That said, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the physical and electronic claims file shows, or fails to show, with respect to the claim.


FINDING OF FACT

A psychiatric disorder, including adjustment disorder with depression and anxiety, has not been shown by competent and credible evidence to have incepted during the Veteran's active military service, within one year of her discharge from service, or to be otherwise related or attributable to her service.


CONCLUSION OF LAW

A psychiatric disorder, including adjustment disorder with depression and anxiety, was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application, VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA, including apprising the claimant of the evidence and information he/she is responsible for providing versus the evidence and information VA will obtain for him/her.  VA will also assist the claimant in obtaining this supporting evidence, including, when necessary, by having him/her examined for a medical nexus opinion.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that VA has met all statutory and regulatory notice and duty to assist obligations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in April 2005 and August 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters, especially in combination, notified the Veteran of the evidence and information necessary to substantiate her claim and informed her of her and VA's respective responsibilities in obtaining this supporting evidence.

VA also has assisted her in obtaining the evidence identified and needed to substantiate her claim, including her service treatment records (STRs) and 
post-service VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  She also was provided a VA compensation examination for a medical nexus opinion (including an addendum opinion) concerning the etiology of her psychiatric disorder, including especially in terms of the likelihood it incepted during her military service, within the one-year presumptive period following her discharge, or is otherwise related or attributable to her service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication that any additional evidence, relevant to the claim, is available and not part of the claims file.  Moreover, since the Board is denying the underlying claim for service connection for an acquired psychiatric disorder, questions as to the appropriate "downstream" disability rating and effective date are ultimately moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice and assistance errors, even if shown to have occurred, are not presumptively prejudicial, rather, must be determined on a case-by-case basis and be more than harmless, so must be shown to affect the outcome of a claim.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis

Applicable law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Certain diseases, such as psychoses, will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he or she has at some point since the filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpreting 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of this required proof of current disability, there necessarily cannot be a valid claim); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (that a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury).  In Degmetich, 104 F.3d at 1332, the Court held that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  The Court since has further clarified, however, that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.
      
In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted)

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved on each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning now to the facts of this particular case.  The Veteran attributes her psychiatric disorder, and specifically her anxiety, to an event that occurred during her military service, namely, the death of her child during a pregnancy in service.  She contends that she had been assigned to lift heavy objects in service while pregnant and that the heavy labor contributed to the death of her unborn child.  In a July 2010 Written Brief Presentation, the Veteran's representative states that the Veteran did not seek psychological help or counseling at the time, so while in service, but a review of her STRs indicates she did receive prenatal care in service, although there is no indication she sought treatment for any psychiatric disability or mental illness resulting from the type of trauma she is alleging.  Her military service ended in August 1982.

Since service, she has been seen for various medical conditions, but her private treatment records do not indicate she has been diagnosed with any psychiatric disability.  There is only an indication she had anxiety symptoms.


So to determine whether she has an underlying psychiatric disability, including anxiety disorder, she was provided a VA compensation examination in October 2010.  The examiner indicated the Veteran's claims file had been reviewed for the pertinent medical and other histories.  Her family and military history were discussed.  She was noted to have had one child living and one child that died during pregnancy at 20 weeks.  The examiner indicated the Veteran was distressed when recalling that they (presumably referring to those in service) had not allowed her to bury the child.  She reported that she got out of the service after that event.  Her post-service history was also discussed, with the examiner noting the Veteran was worried for her 73 year old mother and worried that she herself may die of a heart attack like her sister had at age 50.  The examiner observed the Veteran was very upset at her sister's death, which was approximately 6 years earlier.  The examiner reported that the Veteran was married a second time for approximately 15 years and employed as a phlebotomist for the past 17 years.  Her symptoms of anxiety were indicated to be nervousness, tenseness, inability to relax, worry, poor sleep, jumpiness, and feelings of being overwhelmed and unable to cope at times.  The severity of the symptoms was described as 9/10 and daily, and she was indicated to have called 911 for panic attacks.  Symptoms of depression were indicated to be down moods and intermittent thoughts of suicide, loss of interest, detachment from people and life, withdrawal, and hopelessness.  These symptoms were noted to be daily and to be of moderate-to-severe intensity.

Upon examination, she was clean and neatly groomed, but tearful at times.  She went from being tense to more relaxed and sometimes distraught.  She was attentive and guarded, her affect blunt, and her mood anxious, agitated, depressed, and dysphoric.  She was intact as to person, time, and place (so in all spheres), and her thought process and content were unremarkable.  She had no delusions and there was no inappropriate behavior, obsessive or ritualistic behavior, or homicidal or suicidal thoughts.  Her impulse control was indicated to be fair and her memory normal.


After examination, the diagnosis was adjustment disorder with depression and anxiety.  A Global Assessment of Functioning (GAF) score of 54 was assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 32).  According to the DSM-IV, a GAF score in the range of 51-60 indicates the Veteran has "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In summarizing the findings, the examiner stated the Veteran had significant issues related to sexual abuse pre-military and significant problems related to post-military events and grief.  She was noted to have many unresolved grief and shame issues, but that her anxiety was not the result of any military event.  The examiner also acknowledged the Veteran has significant problems with anxiety and depressed mood, but many of which were related to her sister's death and sexual abuse.  This in turn was noted to have impacted her work and relationships, but was found to be unrelated to her military service.  The examiner concluded by reiterating that the Veteran's adjustment disorder with depression and anxiety was not caused by or a result of military duty (miscarriage).

That October 2010 VA examiner subsequently was asked to provide an additional opinion, which he did in March 2012.  His opinions and conclusions were repeated, but also supplemented.  He stated the Veteran did have significant problems with anxiety and depressed mood related to her sister's death and long-term impact from pre-military sexual abuse.  This was noted to have impacted her work as well as relationships and her personal sense of self.  The examiner stated, however, this was not related to the miscarriage experienced in the military.  The examiner noted that, while this was a sad event, it was totally unrelated to the current problems in the Veteran's personal life and workplace anxiety.  The examiner concluded that at no time was the Veteran's miscarriage noted to be the source of her current depression and anxiety.

Based on this examiner's opinion, the Board finds that the claim must be denied.  Although there is no disputing the Veteran has received a diagnosis of adjustment disorder with depression and anxiety, this commenting VA examiner, who not only examined the Veteran personally but also reviewed her claims file for the history of relevant events, complaints, prior diagnoses, etc., concluded this disorder is unrelated to her military service, including especially to her miscarriage while in service.  And there is no contrary medical opinion of record.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive and provide reasons or bases for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  Here, the Board finds the opinions of this VA compensation examiner to be most persuasive, as they were predicated on an examination of the Veteran and review of her claims file, but also, and perhaps more importantly, included discussion of the underlying rationale, which is where most of the probative value of an opinion is derived.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two").

This is not the type of situation when the Veteran has the competence to ascribe her psychiatric disorder, including her anxiety and depression, to her miscarriage in service versus the several other relevant events that occurred prior to her service and during the many years since her discharge from service.  Lay witnesses are 

competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence also may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever or rheumatic heart disease).

The Board therefore finds that the diagnosis and etiology of the Veteran's psychiatric disability is beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Therefore, as she has only provided her own conclusory statements regarding diagnosis and causation, the Board finds that her statements are of little probative value, especially in relation to the VA examiner's refuting comments, as the Veteran is not competent to opine on such a complex medical question.  Her contentions regarding her disability, then, are outweighed by the medical evidence of record, specifically the opinion of the October 2010 VA compensation examiner who since has supplemented his opinion in the more recent March 2012 statement.


In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  There is indeed such medical evidence in this particular instance.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a psychiatric disorder, including adjustment disorder with depression and anxiety, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


